Case 3:20-cv-00860-RDM-CA Document6 Filed 06/23/20 Page 1 of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY BRENT HECKMAN, ; Civil No. 3:20-cv-860
Petitioner . (Judge Mariani)
V.
S. SPAULDING, WARDEN,
Respondent

ORDER

 

AND NOW, this 2“ ay of June, 2020, upon consideration of the petition for writ
of habeas corpus (Doc. 1), and for the reasons set forth in the accompanying Memorandum,
IT IS HEREBY ORDERED THAT:

1. The petition for writ of habeas corpus (Doc. 1) is DISMISSED without

prejudice to any right the Petitioner may have to reassert his present claims in

an appropriate civil rights action.

2. The Clerk of Court is directed to CLOSE this case.

 

 

United States District Judge
